EXHIBIT 32.1 SECTION 1350 CERTIFICATION In connection with the report of INUVO, INC. (the "Company") on Form 10-Q for the period ended June 30, 2011, as filed with the Securities and Exchange Commission (the "Report"), I, Richard K. Howe, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 10, 2011 By: /s/Richard K. Howe Richard K. Howe Chief Executive Officer, principal executive officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement was provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
